          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 1 of 28




 1   JOSEPH W. COTCHETT (SBN 36324)                     MICHAEL RUBIN (SBN 080618)
     jcotchett@cpmlegal.com                             mrubin@altber.com
 2   ANNE MARIE MURPHY (SBN 202540)                     STACEY M. LEYTON (SBN 203827)
     amurphy@cpmlegal.com                               sleyton@altber.com
 3
     BRIAN DANITZ (SBN 247403)                          MATTHEW MURRAY (SBN 271461)
 4   bdanitz@cpmlegal.com                               mmurray@altber.com
     KARIN B. SWOPE (PRO HAC VICE pending)              CONNIE K. CHAN (SBN 284230)
 5   kswope@cpmlegal.com                                cchan@altber.com
     ANDREW F. KIRTLEY (SBN 328023)                     ALTSHULER BERZON, LLP
 6   akirtley@cpmlegal.com                              177 Post Street, Suite 300
     COTCHETT, PITRE & McCARTHY, LLP                    San Francisco, CA 94108
 7
     840 Malcolm Road, Suite 200                        Telephone: (415) 421-7151
 8   Burlingame, CA 94010                               Facsimile: (415) 362-8064
     Telephone: (650) 697-6000
 9   Fax: (650) 697-0577                                Attorneys for Plaintiffs Roland Oosthuizen,
                                                        Rosemary Mathews and the Proposed Class
10   Attorneys for Plaintiff Jennifer Yick
11   and the Proposed Class

12                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13

14 JENNIFER YICK, on behalf of herself              Case No. 3:21-cv-00376-VC
   and all others similarly situated,
15                                                  CLASS ACTION
                                   Plaintiff,
16                                                  NOTICE OF MOTION, MOTION, AND
            v.                                      MEMORANDUM OF POINTS AND
17                                                  AUTHORITIES IN SUPPORT OF JOINT
                                                    MOTION TO:
18 BANK OF AMERICA, N.A., and
   DOES 1-20, inclusive,                              (1) CONSOLIDATE RELATED ACTIONS
19
                                  Defendants.         (2) APPOINT COTCHETT, PITRE &
20                                                        McCARTHY, LLP AND ALTSHULER
                                                          BERZON LLP AS INTERIM CO-LEAD
21                                                        COUNSEL, AND PROPOSED
                                                          EXECUTIVE COMMITTEE
22

23
                                                    Judge:            Hon. Vince Chhabria
24                                                  Courtroom:        4 – 17th Floor
                                                    Hearing Date:     March 25, 2021
25                                                  Hearing Time:     2:00 p.m.
26

27

28
         Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy and
            Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                       Case No. 3:21-CV-00376-VC
         Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 2 of 28




 1 This document also relates to:

 2 CARLOS RODRIGUEZ, on behalf of himself          Case No.:     3:21-CV-00494-VC
   and a class of others similarly situated,
 3
                                                   Judge:        Hon. Vince Chhabria
 4                             Plaintiff,
           v.                                      Action Filed: 1/20/2021
 5
     BANK OF AMERICA, N.A.,
 6

 7                             Defendant.

 8 This document also relates to:

 9 J. MICHAEL WILLRICH, on behalf of               Case No.:     3:21-cv-00547-VC
   himself and others similarly situated,
10                                                 Judge:        Hon. Vince Chhabria
11                             Plaintiff,
                                                   Action Filed: 1/22/2021
12         v.

13 BANK OF AMERICA, N.A., and
   DOES 1-20, inclusive,
14

15                             Defendants.

16 This document also relates to:

17 LINDSAY MCCLURE, on behalf of herself           Case No.:     3:21-cv-00572-VC
   and all others similarly situated,
18
                                                   Judge:        Hon. Vince Chhabria
19                             Plaintiff,
                                                   Action Filed: 1/25/2021
20         v.
21 BANK OF AMERICA, N.A., and

22 DOES 1-20, inclusive,

23                             Defendants.

24

25

26

27

28
        Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy and
           Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                      Case No. 3:21-CV-00376-VC
         Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 3 of 28




 1 This document also relates to:

 2 ROLAND OOSTHUIZEN and ROSEMARY                   Case No.:     4:21-cv-00615-VC
   MATHEWS, on behalf of themselves and all
 3
   others similarly situated,                       Judge:        Hon. Vince Chhabria
 4
                              Plaintiffs,           Action Filed: 1/26/2021
 5
           v.
 6

 7 BANK OF AMERICA, N.A., and
   DOES 1 through 30, inclusive,
 8
                               Defendants.
 9
   This document also relates to:
10

11 ROBERT L. WILSON, on behalf of himself           Case No.:     3:21-cv-00699-VC
   and all others similarly situated,
12                                                  Judge:        Hon. Vince Chhabria
                                   Plaintiff,
13                                                  Action Filed: 1/28/2021
           v.
14

15 BANK OF AMERICA, N.A., and
   DOES 1-20, inclusive,
16
                               Defendants.
17
   This document also relates to:
18

19 CHRISTOPHER MOSSON, on behalf of                 Case No.:     3:21-cv-00743-VC
   himself and others similarly situated,
20                                                  Judge:        Hon. Vince Chhabria
                                  Plaintiff,
21                                                  Action Filed: 1/29/2021
22         v.

23 BANK OF AMERICA, N.A., and
   DOES 1-50, inclusive,
24
                         Defendants.
25

26

27

28
         Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy and
            Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                       Case No. 3:21-CV-00376-VC
         Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 4 of 28




 1 This document also relates to:

 2 CLARA CAJAS, on behalf of herself and all       Case No.:     3:21-cv-00869-VC
   others similarly situated,
 3
                                                   Judge:        Hon. Vince Chhabria
 4                             Plaintiff,
                                                   Action Filed: 2/3/2021
 5        v.
 6 BANK OF AMERICA, N.A., and

 7 DOES 1-20, inclusive,

 8                             Defendants.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy and
           Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                      Case No. 3:21-CV-00376-VC
           Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 5 of 28




 1                               NOTICE OF MOTION AND MOTION

 2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE THAT on March 25, 2021 at 2:00 p.m., before the Honorable
 4 Vince Chhabria, in Courtroom 4 of the United States District Court for the Northern District of

 5 California, located at the Phillip Burton Federal Building, 450 Golden Gate Avenue, 17th Floor, San

 6 Francisco, California 94102, plaintiffs Jennifer Yick, Roland Oosthuizen, and Rosemary Matthews

 7 (“Plaintiffs”) will and hereby do move the Court for an order consolidating the related actions

 8 pursuant to Federal Rule of Civil Procedure 42(a), and appointing the attorneys at Cotchett, Pitre

 9 & McCarthy, LLP (“CPM”) and Altshuler Berzon LLP (“Altshuler Berzon”) (together,

10 “Proposed Lead Counsel”) as interim co-lead counsel in this litigation, and appointing an executive

11 committee. Plaintiffs also will and hereby do move to consolidate with this action all cases involving

12 similar questions of fact and law that have been or subsequently will be filed, as it will promote just

13 and efficient conduct. Fed. R. Civ. P. 42. However, litigations brought by pro se plaintiffs that do

14 not purport to represent a putative class should not be consolidated; instead, these actions should be

15 coordinated with this consolidated class action.

16          Plaintiffs bring this motion for appointment of class counsel pursuant to Federal Rule of Civil
17 Procedure 23(g). Proposed Lead Counsel meet all the requirements for appointing interim lead

18 counsel. Both CPM and Altshuler Berzon, as well as members of the proposed executive committee,

19 have broad and nationally recognized experience leading complex class actions, including consumer

20 protection class actions of this breadth and nature. Proposed Lead Counsel have the necessary

21 resources to prosecute the litigation in a timely manner and will work cooperatively with other

22 plaintiffs’ and defense counsel to efficiently and effectively manage the litigation, as they have

23 repeatedly done in the past. And, given the work this litigation may entail, the appointment of the

24 proposed executive committee will allow for expeditious resolution of this matter.

25          Plaintiffs’ motion is based on this notice, the accompanying memorandum of points and
26 authorities, the Joint Declaration of Brian Danitz and Michael Rubin (“Joint Declaration”), and the

27

28                                                                                                        1
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 6 of 28




 1 exhibits thereto, and any additional arguments and evidence that the Court may consider at the

 2 hearing.

 3                           STATEMENT OF ISSUES TO BE DECIDED

 4          1.     Whether the Court should consolidate the related actions representing a purported

 5 class alleging similar questions of facts and law under Federal Rule of Civil Procedure 42(a), and

 6 grant coordination of actions prosecuted by pro se litigants not purporting to represent a class.

 7          2.     Whether the Court should appoint Proposed Lead Counsel as interim lead counsel

 8 pursuant to Federal Rule of Civil Procedure 23(g).

 9          3.     Whether the Court should appoint the proposed members of the Executive

10 Committee.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                     2
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
              Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 7 of 28




 1                                                         TABLE OF CONTENTS

 2                                                                                                                                              Page
 3 I.         INTRODUCTION .................................................................................................................1

 4 II.        MOTION TO CONSOLIDATE ...........................................................................................2

 5 III. MOTION TO APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE .........3

 6             A. Proposed Lead Counsel and Committee Structure ..................................................... 3

 7                  1. Proposed Lead Counsel ..............................................................................................4

 8                  2. Proposed Members of Plaintiffs’ Executive Committee ............................................5
 9             B. The Court Should Adopt the Proposed Structure ....................................................... 6
10                  1. Rule 23(g)(1)(A)(i): “The work counsel has done in identifying or investigating
                       potential claims in the action” ....................................................................................7
11

12                  2. Rule 23(g)(1)(A)(ii): “Counsel’s experience in handling class action, other
                       complex litigation, and the types of claims asserted in the action” ...........................8
13
                    3. Rule 23(g)(1)(A)(iii): “Counsel’s knowledge of the applicable law” ......................12
14
                    4. Rule 23(g)(1)(A)(iv): “The resources that counsel will commit to representing
15                     the class”...................................................................................................................12
16                  5. Rule 23(g)(1)(B): “Any other matter pertinent to counsel’s ability to fairly and
                       adequately represent the interests of the class” ........................................................13
17

18 IV. CONCLUSION ....................................................................................................................14

19

20

21

22

23

24

25

26

27

28
         Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                                                              i
        and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                     Case No. 3:21-CV-00376-VC
              Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 8 of 28




 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                               Page(s)
 3 Cases

 4 Adkins v. Facebook, Inc.,

 5    Case No. 18-05982-WHA (N.D. Cal.) ...................................................................................... 10

 6 In re Ambry Genetics Data Breach Litig.,
       No. 20-cv-00791 (C.D. Cal.) .................................................................................................... 11
 7
   In re Anthem, Inc. Data Breach Litig.,
 8     No. 15-MD-02617-LHK (N.D. Cal.) ...................................................................................... 8, 9
 9 In re Apple Inc. Device Performance Litig.,
       18-md-02827-EJD, MDL No. 2827 (N.D. Cal.) ................................................................... 8, 10
10

11 In re Automotive Parts Antitrust Litig.,
       Case No. 2:12-md-02311-SFC (E.D. Mich.) .............................................................................. 8
12
   In re Bextra and Celebrex Marketing Sales Practices and Prod. Liab. Litig.,
13     No. MDL-1699 (N.D. Cal.) ........................................................................................................ 8
14 In re Bluetooth Headset Prod. Liab. Litig.,
       654 F.3d 935 (9th Cir. 2011) .................................................................................................... 13
15

16 In re Brinker Data Incident Litig.,
       No. 18-cv-686 (M.D. Fla.) ........................................................................................................ 11
17
   Chacanaca v. Quaker Oats Co.,
18     No. C 10-0502 RS, 2011 WL 13141425 (N.D. Cal. June 14, 2011) ...................................... 2, 3

19 In re Citrix Data Breach Litig.,
       Case No. 19-cv-61350-RKA (S.D. Fla.) ................................................................................... 10
20
   In re Digitek Prod. Liab. Litig.,
21
       No. 2:08-md-01968 (S.D. W. Va.)...................................................................................... 13, 14
22
   In re Dynamic Random Access Memory (DRAM) Antitrust Litig.,
23     No. M 02–1486 PJH, 2006 WL 1530166 (N.D. Cal. June 5, 2006) ......................................... 12

24 Fanning et al. v. HSBC Card Services Inc.,
       No. 12-cv-00885-JVS (C.D. Cal.) .............................................................................................. 9
25
   In re Google Inc. Cookie Placement Consumer Privacy Litig.,
26
       No. 12-2358-SLR, 2012 WL 5833604 (D. Del. Nov. 16, 2012) .............................................. 12
27

28
          Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                                                   ii
         and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                      Case No. 3:21-CV-00376-VC
              Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 9 of 28




 1 Huene v. United States,
       743 F.2d 703 (9th Cir. 1984) ...................................................................................................... 2
 2
   In re Intel Corp. CPU Marketing, Sales Practices and Prod. Liab. Litig.,
 3     Case No. 3:18-md-02828-SI (D. Or.) ....................................................................................... 10
 4
   Investors Research Co. v. U.S. Dist. Court for Cent. Dist. of Cal.,
 5     877 F.2d 777 (9th Cir. 1989) ...................................................................................................... 2

 6 In re Lenovo Adware Litig.,
       No. 15-md-02624, 2015 WL 10890657 (N.D. Cal. July 27, 2015) .......................................... 14
 7
   Lindgren v. HSBC Card Services Inc.,
 8     No. 14-cv-05615-JVS (C.D. Cal.) .............................................................................................. 9
 9
   Lowery v. Spotify USA Inc.,
10    No. CV 15-09929-BRO, 2016 WL 6818756 (C.D. Cal. May 23, 2016) .................................. 12

11 In re Medical Capital Sec. Litig.,
       No. SA CV 09-1048-DOC-RNB (C.D. Cal.).............................................................................. 8
12
   In re Morgan Stanley Data Security Litig.,
13     1:20-cv-05914 (S.D.N.Y.) ........................................................................................................ 11
14 Nobles v. MBNA Corp.,

15    No. C06-3723-CRB (N.D. Cal.) ................................................................................................. 9

16 In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010,
       No. 2:10-md-02179-CJB-SS (E.D. La.).................................................................................... 14
17
   Outten v. Wilmington Trust Corp.,
18     281 F.R.D. 193 (D. Del. 2012) ................................................................................................. 12
19 In re Static Random Access Memory (SRAM) Antitrust Litig.,
       No. 4:07-md-01819-CW (N.D. Cal.) .......................................................................................... 8
20

21 In re Yahoo! Inc. Customer Data Security Breach Litig.,
       Case No. 16-MD-02752 (N.D. Cal.) ......................................................................................... 10
22
   Statutes
23
   Electronic Funds Transfer Act, 15 U.S.C. § 1693 et seq. ................................................................. 3
24
   California Consumer Privacy Act, Civ. Code § 1798.100 et seq. .................................................... 2
25
   California Unfair Competition Law, Bus. & Prof. Code § 17200 et seq. ..................................... 2, 9
26

27

28
          Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                                               iii
         and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                      Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 10 of 28




 1 Rules

 2 Federal Rules of Civil Procedure:

 3      23(g)(3) .............................................................................................................................. passim
 4      42(a) ........................................................................................................................................ 1, 2
 5
     Other Authorities
 6
     Manual for Complex Litigation (4th ed. 2004):
 7
        § 10.21......................................................................................................................................... 4
 8
        § 10.22....................................................................................................................................... 14
 9
        § 21.11......................................................................................................................................... 6
10
        § 10.224....................................................................................................................................... 7
11
        § 21.272..................................................................................................................................... 14
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                                                                     iv
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
           Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 11 of 28




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.        INTRODUCTION

 3           Presently before the Court are eight related putative class actions affecting millions of

 4 Californians who have been forced to rely on unemployment insurance issued by the California

 5 Employment Development Department (“EDD”) to survive during the coronavirus pandemic. As

 6 the financial institution with the exclusive contract to administrate such benefits, Bank of America,

 7 N.A. (“Bank of America”) is responsible for safeguarding these funds. Plaintiffs allege that Bank of

 8 America has failed in this task, causing irreparable harm to the members of the Class.

 9           In recent months, the news has exploded with stories of EDD benefits recipients who have

10 attempted to use their Bank of America EDD prepaid debit card (an “EDD Cardholder”), only to

11 learn that the money in their Bank of America EDD account (“EDD Account”) is gone—stolen by

12 hackers and criminals exploiting Bank of America’s use of outdated technology. Bank of America

13 failed to protect these EDD accounts and then, contrary to the promises in its EDD cardholder

14 agreement, Bank of America failed to assist the hundreds of thousands of defrauded EDD

15 cardholders, depriving them of their lifeline. Consequently, Plaintiffs have been forced to pursue

16 litigation to ensure that they, and all those similarly situated, receive the protection they so

17 desperately need in the present circumstances.

18           On February 11, 2021, the Court issued an order relating the eight above-captioned putative

19 class actions, all of which involve the same defendant and similarly defined classes, raise virtually

20 identical legal and factual issues, and seek the same or substantially similar relief. To further achieve

21 judicial efficiency and economy of resources, Plaintiffs in these eight related actions now move for

22 consolidation and propose the robust leadership structure below. To enhance efficiency, each

23 member of a proposed Executive Committee is assigned a defined and nonoverlapping role from the

24 beginning. To ensure the right team, Proposed Lead Counsel undertook a collaborative process to

25 design a structure with input from all counsel. Proposed Lead Counsel created a cohesive and truly

26 diverse team with skills to match the needs of this case and to ensure that the case proceeds on an

27 expedited basis, which is required under the pressing circumstances. As noted in the Joint

28
         Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                1
        and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                     Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 12 of 28




 1 Declaration, firms that helped organize counsel and protect the class over the past months support

 2 this motion. Plaintiffs therefore respectfully submit that Proposed Lead Counsel, with members of

 3 the Executive Committee, have demonstrated the best understanding of the relevant factual and legal

 4 issues presented in these cases and have the resources and experience to see them through to a

 5 successful and efficient resolution.

 6 II.      MOTION TO CONSOLIDATE

 7          Consolidation pursuant to Federal Rule of Civil Procedure 42(a) is proper where actions

 8 “involve a common question of law or fact.” Fed. R. Civ. P. 42(a). “The purpose of consolidation is

 9 not only to enhance efficiency of the trial court by avoiding unnecessary duplication of evidence and

10 procedures, but also to avoid inconsistent adjudications.” Chacanaca v. Quaker Oats Co., No. C 10-

11 0502 RS, 2011 WL 13141425, at *2 (N.D. Cal. June 14, 2011) (internal quotation marks and citation

12 omitted). A “district court has broad discretion to consolidate cases pending in the same district.”

13 Investors Research Co. v. U.S. Dist. Court for Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989).

14 In exercising its broad discretion to consolidate actions under Rule 42(a), a court “weighs the saving

15 the saving of time and effort consolidation would produce against any inconvenience, delay, or

16 expense that it would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).

17          Here, there can be no dispute that the eight related actions before the Court present a

18 multitude of common questions of law and fact. As explained in Plaintiff’s administrative motion to

19 relate cases, which Bank of America did not oppose, all of the related actions are brought against

20 Bank of America on behalf of substantially the same proposed class. All of the related actions seek

21 to remedy Bank of America’s alleged failures to take reasonable steps to protect the named plaintiffs

22 and putative class members from fraud and to take reasonable steps to ensure that the named

23 plaintiffs and class members are able to access the public benefits to which they are lawfully entitled.

24 All of the related actions assert claims for breach of contract, violation of the California Consumer

25 Privacy Act, Civ. Code § 1798.100 et seq., and violation of the California Unfair Competition Law,

26 Bus. & Prof. Code § 17200 et seq. Many of the related actions also assert claims of negligence,

27 breach of implied contract, breach of the implied covenant of good faith and fair dealing, and

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                 2
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 13 of 28




 1 violation of the Electronic Funds Transfer Act, 15 U.S.C. § 1693 et seq. based on substantially

 2 identical factual allegations.

 3          Moreover, consolidation will significantly conserve judicial resources, while generating no

 4 (or at most de minimis) inconvenience, delay, or expense. Plaintiffs seek to consolidate the cases at

 5 the outset of litigation. All of the cases were only recently filed, and Bank of America has not yet

 6 responded to any of them. A consolidated complaint will establish a single, uniform class definition,

 7 streamline the issues in this complex class action, and eliminate the confusion and delay that may

 8 result from prosecuting related class action cases separately. Consolidation will also conserve

 9 judicial and party resources and expedite resolution of this matter by avoiding duplicative class

10 certification proceedings, discovery disputes, dispositive motions, and trial proceedings. See, e.g.,

11 Chacanaca, 2011 WL 13141425, at *2 (granting consolidation of class actions under similar

12 circumstances).

13          For all these reasons, all putative federal class actions already before this Court, those that

14 will be transferred to this Court, and those that will be deemed related by this Court should be

15 consolidated.

16          While the related class actions should be consolidated, certain actions involving pro se

17 litigants that are not seeking to represent a proposed class should not be consolidated in this

18 litigation. Instead, these actions should be coordinated with this litigation in order to reduce

19 duplication of tasks and lessen confusion and delay. If so ordered, Proposed Lead Counsel are

20 committed to coordinating with the pro se plaintiffs efficiently, fairly, and compassionately.

21 III.     MOTION TO APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE

22          A.      Proposed Lead Counsel and Committee Structure
            Proposed Lead Counsel and the Executive Committee was crafted through a transparent and
23
     collaborative process open to any plaintiffs’ counsel who had a case on file in this District and who
24
     wished to participate. These efforts are detailed in the Joint Declaration at ¶¶ 3-6. The goal was to
25
     create a structure and arrangement that would be efficient, with pre-identified roles assigned to the
26
     appropriate attorneys. Great care was also given to gender diversity (two thirds of the Executive
27

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                 3
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 14 of 28




 1 Committee is run by women) and geographic diversity (firms based in Southern California and the

 2 Bay Area). Finally, special consideration was given to attorneys who demonstrated a willingness

 3 during the process “to fulfill their obligations as advocates in a manner that will foster and sustain

 4 good working relations among fellow counsel and the court.” Manual for Complex Litigation (4th

 5 ed. 2004) § 10.21 (the “Manual”); see also id. (“The added demands and burdens of complex

 6 litigation place a premium on attorney professionalism.”).

 7                 1.      Proposed Lead Counsel

 8          Plaintiffs propose that the law firms of Cotchett, Pitre & McCarthy LLP and Altshuler

 9 Berzon LLP serve as interim lead counsel for the putative class. Brian Danitz of CPM and Michael

10 Rubin of Altshuler Berzon will serve as the primary contacts for Proposed Lead Counsel.

11          For over 50 years, CPM has dedicated its services to prosecuting or defending socially just

12 actions. Repeatedly recognized by the National Law Journal, CPM has earned a national reputation

13 for the breadth of its practices and the diversity of its clients. CPM has secured billions of dollars

14 for its clients and classes, and its attorneys have been honored with such prestigious accolades as

15 induction to the American College of Trial Lawyers, named as Top 100 attorneys by “Super

16 Lawyers” and the Daily Journal, and service on government commissions and the boards of

17 numerous non-profit organizations. A firm biography is attached as Exhibit 1 to the Joint

18 Declaration.

19          Since its founding in 1978, Altshuler Berzon has been a leader at the forefront of protecting

20 workers’ and consumers’ rights. Altshuler Berzon has obtained multimillion-dollar judgments and

21 settlements, as well as court-ordered and negotiated injunctive relief on behalf of millions of

22 consumers and workers. The firm also frequently handles complex and high-stakes class action

23 appeals and has secured numerous groundbreaking decisions from the Ninth Circuit, California

24 Supreme Court, and U.S. Supreme Court. Altshuler Berzon has earned a nationwide reputation for

25 litigation excellence and last year was named one of California’s “Top Boutique Law Firms” by the

26 Daily Journal. The firm’s attorneys are also routinely recognized by the Daily Journal and “Super

27 Lawyers” as among the best lawyers in California; Michael Rubin, for example, has won an

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy               4
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 15 of 28




 1 unprecedented seven “California Lawyer of the Year” awards from the Daily Journal for both his

 2 trial and appellate work. The firm’s biography is attached as Exhibit 2 to the Joint Declaration.

 3            Proposed Lead Counsel law firms have decades of litigation experience and have served as

 4 lead or co-lead counsel in scores of class and complex litigation actions, both in this District as well

 5 as throughout the country. Proposed Lead Counsel have excellent credentials and the requisite

 6 experience to serve as interim co-lead counsel for the proposed class. Their experiences as class

 7 action and multidistrict litigation counsel, as well as their intimate knowledge of technological and

 8 consumer protection issues, will ensure that the action will be prosecuted efficiently and effectively.

 9 The Court should be confident that Proposed Lead Counsel law firms will effectively represent and

10 guide the plaintiff class toward a resolution that is in their best interests. And because both firms

11 have offices in this District, the proposed leadership structure does not need to include a Court

12 liaison.

13                   2.     Proposed Members of Plaintiffs’ Executive Committee

14            A committee structure is required due to the scope of this action, which encompasses

15 hundreds of thousands of EDD Cardholders and Accounts. Extreme care and purposeful deliberation

16 were taken in the selection of the proposed members of the Plaintiffs’ Executive Committee. Indeed,

17 this grouping mirrors the diversity of the Bar and the plaintiff class, following guidance from the

18 Duke Law Center for Judicial Studies Standards and Best Practices for Large and Mass-Tort MDLs,

19 which encourage “appointment of an experienced slate of attorneys” who will “fairly represent all

20 plaintiffs, keeping in mind the benefits of diversity of experience, skills, and backgrounds.”

21 Combining their experience with the resources available from their respective law firms, members

22 of the Executive Committee will ensure effective and efficient prosecution of the litigation. The

23 proposed members are:

24            Chair: Mary Alexander of Mary Alexander & Associates, P.C., will oversee the Executive

25 Committee and be responsible for obtaining and maintaining time records and communications to

26 counsel.

27

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                 5
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 16 of 28




 1          Law and Briefing: Francis Bottini Jr. of Bottini & Bottini, Inc., will coordinate the research

 2 and preparation of all pleadings and motions and assist in the preparation of oral arguments at any

 3 hearings.

 4          Defensive Discovery and Plaintiff Coordination: Gayle Blatt of Casey Gerry Francavilla

 5 Blatt & Penfield LLP will coordinate all discovery obligations of and communications with Plaintiffs

 6 and the Class.

 7          Offensive Discovery and ESI Coordination: Natasha N. Serino of Schack Law Group,

 8 together with Karin Swope of CPM, will coordinate all discovery propounded on behalf of the

 9 Plaintiffs and the Class and coordinate ESI practices generally.

10          Third-Party Discovery: Kristin Kemnitzer of Kemnitzer, Barron & Krieg will coordinate

11 all third-party discovery propounded on behalf of the Plaintiffs and the Class, assisted by P. Terry

12 Anderlini of Anderlini & McSweeney LLP.

13          Experts: Thomas Fraysse of Knox Ricksen LLP will handle and coordinate all expert

14 discovery and issues.

15          Damages: Jean Martin of Morgan & Morgan will coordinate efforts concerning damages.

16          These law firms were selected for their roles based on their knowledge, resources, and

17 experience. This is especially warranted given the amount of work this litigation may entail and the

18 need for expeditious resolution of this matter. A biography of each of the individuals and/or his or

19 her firm is attached as Exhibits 3 through 10 of the Joint Declaration.

20          B.      The Court Should Adopt the Proposed Structure

21          The Court “may designate interim counsel to act on behalf of a putative class before

22 determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g)(3). “[D]esignation

23 of interim counsel clarifies responsibility for protecting the interests of the class during

24 precertification activities, such as making and responding to motions, conducting any necessary

25 discovery, moving for class certification, and negotiating settlement.” Manual § 21.11. Rule

26 23(g)(1)(A) of the Federal Rules of Civil Procedure identifies four factors to be considered by courts

27 when selecting interim class counsel:

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                6
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 17 of 28




 1                 (i)     The work counsel has done in identifying or investigating potential claims in
                           the action;
 2
                   (ii)    Counsel’s experience in handling class action, other complex litigation, and
 3                         the types of claims asserted in the action;
 4
                   (iii)   Counsel’s knowledge of the applicable law; and
 5
                   (iv)    The resources that counsel will commit to representing the class.
 6

 7          Rule 23(g)(1)(B) further provides that courts may “consider any other matter pertinent to

 8 counsel’s ability to fairly and adequately represent the interests of the class.” Such considerations

 9 include whether proposed interim class counsel have worked cooperatively with opposing counsel

10 and the court, and whether counsel commands the respect of colleagues. See Manual § 10.224.

11          Here, Plaintiffs’ counsel have met and conferred with one another to discuss what would be

12 most efficient, fair, and serve the best interests of the class. Jt. Decl. ¶¶ 3-5. The proposed Lead

13 Counsel and Executive Committee structure is the product of those collaborative discussions.

14                 1.      Rule 23(g)(1)(A)(i): “The work counsel has done in identifying or
15                         investigating potential claims in the action”

16          CPM filed the first of Plaintiffs’ related actions in the Northern District of California after

17 conducting a thorough investigation, which included obtaining and analyzing Bank of America’s

18 exclusive contract with EDD, as well as Bank of America’s customer agreements, SEC filings, press

19 releases, and other public statements. Not only has Proposed Lead Counsel identified and

20 investigated the claims against Bank of America, but since filing the Complaint they have

21 endeavored to uncover additional information about underlying allegations. To that end, CPM has

22 submitted additional public record requests to both EDD and the State Auditor, and reviewed

23 relevant legislative hearings and agency reports, including: “Employment Development Department:

24 EDD’s Poor Planning and Ineffective Management Left It Unprepared to Assist Californians

25 Unemployed by COVID‑19 Shutdowns” (Jan. 26, 2021), and “Employment Development

26 Department: Significant Weaknesses in EDD's Approach to Fraud Prevention Have Led to Billions

27 of Dollars in Improper Benefit Payments” (Jan. 28, 2021). Jt. Decl. ¶ 8.

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                 7
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 18 of 28




 1          Additionally, the filing of the Yick complaint generated substantial interest by the public and

 2 the press. As a result, CPM has communicated with over seven hundred potential plaintiffs who

 3 reached out to CPM following the filing of the Complaint, several of whom have retained CPM and

 4 intend to serve as class representatives in this matter. These discussions reveal strong common

 5 threads and detail facts which Proposed Lead Counsel intend to incorporate into a consolidated

 6 amended complaint. Affidavits by many of these EDD Cardholders will also be used in the Motion

 7 for Preliminary Injunction which Proposed Lead Counsel are currently preparing. Jt. Decl. ¶ 9.

 8
                   2.      Rule 23(g)(1)(A)(ii): “Counsel’s experience in handling class action, other
 9                         complex litigation, and the types of claims asserted in the action”

10          Proposed Lead Counsel and proposed members of the Executive Committee easily meet this

11 criterion. CPM has obtained billions of dollars in recoveries for the classes it has represented. For

12 instance, as co-lead counsel, CPM secured a combined $219 million in In re Medical Capital

13 Securities Litigation, No. SA CV 09-1048-DOC-RNB (C.D. Cal.), one of the largest recoveries

14 against indenture trustees in U.S. history and the largest Ponzi recovery in California history. CPM

15 also secured a $77 million settlement as lead counsel in In re Static Random Access Memory (SRAM)

16 Antitrust Litigation, No. 4:07-md-01819-CW (N.D. Cal.). In In re Bextra and Celebrex Marketing

17 Sales Practices and Product Liability Litigation, No. MDL-1699 (N.D. Cal.), CPM, as co-lead trial

18 counsel, secured $894 million to settle the consolidated injury and class action cases against Pfizer.

19 As co-lead counsel for the end-payor plaintiffs in In re Automotive Parts Antitrust Litigation, Case

20 No. 2:12-md-02311-SFC (E.D. Mich.), CPM helped recover over $1.2 billion. And recently, CPM

21 secured a settlement that provides for a non-reversionary minimum class settlement amount of $310

22 million, with a maximum class settlement amount of $500 million in In re Apple Inc. Device

23 Performance Litigation, No. 5:18-md-02827-EJD (N.D. Cal.). See Jt. Decl., Ex. 1.

24          Altshuler Berzon likewise has a long record of achieving outstanding results in consumer

25 protection class actions and other complex litigation, as well as on appeal. For example, as co-lead

26 counsel, Altshuler Berzon secured a landmark $115 million settlement in 2018 in the multi-district

27 litigation In re Anthem, Inc. Data Breach Litigation, No. 15-MD-02617-LHK (N.D. Cal.), which

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                 8
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 19 of 28




 1 was at the time the largest settlement ever reached in a data-breach class action. The MDL involved

 2 80 million class members, hundreds of consumer class actions filed around the country, and over 50

 3 plaintiff law firms and four defense firms. Altshuler Berzon also has substantial experience litigating

 4 consumer protection class actions against banks and other financial institutions in particular,

 5 including claims brought under California’s Unfair Competition Law, Bus. & Prof. Code § 17200 et

 6 seq. (“UCL”), common-law claims of negligence and breach of contract, and statutory claims. In

 7 addition to In re Anthem, other representative cases include Nobles v. MBNA Corp., No. C06-3723-

 8 CRB (N.D. Cal.), in which the firm settled a California consumer class action alleging that a bank

 9 misleadingly offered consumer lines of credit without disclosing hidden costs and credit impacts,

10 and Fanning et al. v. HSBC Card Services Inc. et al., No. 12-cv-00885-JVS (C.D. Cal.) and Lindgren

11 v. HSBC Card Services Inc. et al., No. 14-cv-05615-JVS (C.D. Cal.), in which the firm successfully

12 settled a statewide class action on behalf of California credit card holders alleging the bank secretly

13 recorded their telephone conversations without their consent. See Jt. Decl., Ex. 2.

14          Similarly, each member of the Plaintiffs’ Executive Committee has experience in class

15 actions and complex litigation, and is well matched for the role to which each member has been

16 assigned.

17          Mary Alexander has earned a national reputation for her work protecting consumer rights.

18 She has held leadership roles in high-profile class actions and obtained some of the largest and

19 highest profile verdicts and settlements in California over the course of her career. Her dedication to

20 her clients has won her numerous awards. She is a past president of both the Association of Trial

21 Lawyers of America (now American Association for Justice) and Consumer Attorneys of California,

22 and, in 2021, Ms. Alexander was inducted into the Law Dragon 500 Hall of Fame. See Jt. Decl.,

23 Ex. 3.

24          Francis A. Bottini, Jr., Managing Partner of Bottini & Bottini, Inc., has exclusively practiced

25 complex class action litigation for over 26 years, during which he has served as Lead or Co-Lead

26 Counsel in consumer, securities, and antitrust cases which have recovered hundreds of millions of

27 dollars for class members. Most recently, in 2020, Bottini & Bottini was Co-Lead Counsel in In re

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                 9
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 20 of 28




 1 Alphabet Inc. Shareholder Derivative Litig., Lead Case No. 19CV341522 (Santa Clara Sup. Ct.),

 2 which resulted in a groundbreaking settlement, including Google’s commitment to eliminate

 3 mandatory arbitration in cases alleging sexual harassment and discrimination; the establishment of

 4 a Diversity, Equity, & Inclusion Council including two members selected by Plaintiffs’ counsel; and

 5 an agreement by Google to spend $310 million over ten years on workplace initiatives designed to

 6 eliminate sexual harassment and discrimination and initiatives that support diversity, equity, and

 7 inclusion. Bottini & Bottini also served as Co-Lead Counsel in In re Snap, Inc. Securities Cases,

 8 JCCP No. 4960 (Los Angeles Sup. Ct.), in which the Court has granted preliminary approval of a

 9 settlement providing a $32,812,500 recovery for shareholders who bought stock in Snap’s IPO. See

10 Jt. Decl., Ex. 4.

11          Gayle Blatt chairs Casey Gerry’s complex litigation team, having more than 30 years of

12 experience vindicating the rights of consumers and injury victims. She recently served as one of five

13 plaintiffs’ lawyers leading the Yahoo! data breach litigation (In re Yahoo! Inc. Customer Data

14 Security Breach Litigation, Case No. 16-MD-02752 (N.D. Cal.). Ms. Blatt also recently served on

15 the Executive Committee in In re Apple Inc. Device Performance Litigation, 18-md-02827-EJD,

16 MDL No. 2827 (N.D. Cal.) and will serve the putative class well by coordinating plaintiff discovery.

17 She brings a breadth of experience and is currently serving as class counsel in the In re Citrix Data

18 Breach Litigation, Case No. 19-cv-61350-RKA (S.D. Fla.) (preliminary approval granted), and

19 served on the law and briefing committee in the consolidated class action Adkins v. Facebook, Inc.,

20 Case No. 18-05982-WHA (N.D. Cal.) (preliminary approval granted.) In addition, she serves on the

21 Steering Committee in the In re Intel Corp. CPU Marketing, Sales Practices and Product Liability

22 Litigation, Case No. 3:18-md-02828-SI (D. Or.), where she has participated in the vetting and

23 coordination of nationwide plaintiffs. See Jt. Decl., Ex. 5.

24          Natasha Serino of Schack Law Group has successfully represented aggrieved consumers,

25 employees, and tort victims, including as lead trial counsel against Alaska Airlines, which resulted

26 in a $25 million verdict for flight attendants. Over her career she has also coordinated litigation in

27 data breach, fire, environmental tort, employment, and personal injury litigation, and currently

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy              10
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 21 of 28




 1 serves as liaison counsel for In re Canyon Fires Litigation. See Jt. Decl., Ex. 6.

 2          Kristin Kemnitzer is a managing partner at Kemnitzer Barron & Krieg LLP (KBK Legal).

 3 The firm champions the rights of consumers and fights economic injustice. Ms. Kemnitzer has

 4 represented hundreds of thousands of consumers in class actions against financial institutions. KBK

 5 Legal attorneys have been appointed lead counsel in over 250 class actions, have obtained waivers

 6 of over $3 billion in uncollectable debt, and have obtained recovery of over $500 million for

 7 California consumers. See Jt. Decl., Ex. 7.

 8          P. Terry Anderlini has over 50 years of experience representing clients in personal injury,

 9 consumer, and malpractice cases. In 2018 he was named the San Mateo County Trial Lawyer of the

10 Year and has served as the President of the State Bar of California, the San Mateo County Bar

11 Association, and the Consumer Attorneys of California. He enjoys a well-earned reputation as one

12 of the leading trial attorneys in Northern California. See Jt. Decl., Ex. 8.

13          Thomas Fraysse of Knox Ricksen LLP leads the firm’s qui tam practice that focuses on fraud

14 and has successfully litigated dozens of complex actions recovering millions for clients as a result

15 of a string of multimillion-dollar judgments. His work, litigation experience and trial ability has

16 earned him recognition by the National Law Journal, the Daily Journal, and his peers, including

17 membership in the American Board of Trial Advocates. Besides being effective trial advocates,

18 Knox Ricksen LLP has pioneered the use of data analytics in presenting complicated matters to

19 juries. Mr. Fraysse currently serves as co-lead counsel in mass tort litigation involving the

20 manufacture, distribution, and implantation of counterfeit spinal fixation devices used in spinal

21 fusion surgeries. See Jt. Decl., Ex. 9.

22          Jean Martin of Morgan & Morgan concentrates her practice on data breach and consumer

23 class actions and presently serves as interim co-lead counsel in In re Morgan Stanley Data Security

24 Litigation, 1:20-cv-05914 (S.D.N.Y.), In re Ambry Genetics Data Breach Litigation, No. 20-cv-

25 00791 (C.D. Cal.), and In re Brinker Data Incident Litigation, No. 18-cv-686 (M.D. Fla.). Using

26 her background in econometrics, she is often called upon to work with experts to develop damages

27

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy            11
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 22 of 28




 1 modeling as she is proposed to handle on behalf of the putative class in this case. See Jt. Decl.,

 2 Ex. 10.

 3           As demonstrated by the firm résumés and biographies attached to the Joint Declaration,

 4 Proposed Lead Counsel and members of the Executive Committee clearly have the requisite

 5 experience and knowledge necessary to effectively advance this litigation.

 6                  3.      Rule 23(g)(1)(A)(iii): “Counsel’s knowledge of the applicable law”

 7           As indicated by their experience handling class actions and the significant recoveries

 8 therefrom, it is undisputed that Proposed Lead Counsel and members of the Plaintiffs’ Executive

 9 Committee are knowledgeable regarding the applicable law. Indeed, attorneys at CPM are some of

10 the founding members of the Consumer Attorneys of California and of Public Justice. Attorneys at

11 Altshuler Berzon have served as lead or co-lead counsel in multiple cases alleging violation of

12 consumer protection laws. From their impeccable résumés and careful vetting, the Court can be

13 assured that each of the lawyers selected for this matter is knowledgeable of the law and will be able

14 to efficiently handle all aspects of this litigation.

15
                    4.      Rule 23(g)(1)(A)(iv): “The resources that counsel will commit to
16                          representing the class”

17           This litigation asserts federal and state statutory claims, and numerous common law claims

18 arising under California law. More importantly, the putative class consists of hundreds of thousands

19 of EDD Cardholders throughout California in need of timely relief. A litigation of this magnitude

20 “justifies the pooling of resources and experience.” In re Google Inc. Cookie Placement Consumer

21 Privacy Litig., No. 12-2358-SLR, 2012 WL 5833604, at *1 (D. Del. Nov. 16, 2012) (citing In re

22 Exford Health Plans, Inc. Sec. Litig., 182 F.R.D. 42, 46 (S.D.N.Y.1998)); Outten v. Wilmington

23 Trust Corp., 281 F.R.D. 193, 199 (D. Del. 2012); In re Dynamic Random Access Memory (DRAM)

24 Antitrust Litig., No. M 02–1486 PJH, 2006 WL 1530166, at *11 (N.D. Cal. June 5, 2006)); see also

25 Lowery v. Spotify USA Inc., No. CV 15-09929-BRO (RAOx), 2016 WL 6818756, at *5 (C.D. Cal.

26 May 23, 2016) (noting the Court “must appoint the applicant best able to represent the interests of

27 the class”) (citation omitted).

28
        Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy              12
       and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                    Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 23 of 28




 1          Here, Proposed Lead Counsel and members of the Executive Committee have the resources

 2 necessary to finance a case of this magnitude. Indeed, having been responsible for achieving some

 3 of the largest class action recoveries in some of the most complex, high-profile class actions,

 4 Proposed Lead Counsel and members of the Executive Committee understand what is required to

 5 undertake a litigation of this size and will commit whatever resources are necessary to achieve a

 6 favorable result for the class.

 7          At the same time, Proposed Lead Counsel and members of the Executive Committee are

 8 aware of the need to control costs and expenses. Should this structure be approved by the Court,

 9 Proposed Lead Counsel will, within 10 business days, submit a timekeeping and cost reporting

10 protocol for approval by the Court that would require all plaintiffs’ counsel to maintain a

11 contemporaneous record of their time and expenses incurred in connection with this litigation. And,

12 to the extent that there are any issues as to fees and expenses should the litigation be successfully

13 resolved, the Court will “have an independent obligation to ensure that” fees and expenses are

14 “reasonable, even if the parties have already agreed to an amount.” In re Bluetooth Headset Prod.

15 Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011).

16
                    5.      Rule 23(g)(1)(B): “Any other matter pertinent to counsel’s ability to
17                          fairly and adequately represent the interests of the class”

18          Given the complexity of this litigation, the number of putative class members, its scope, and

19 the need to proceed in an expedited manner, it is clear that this litigation requires a robust structure.

20 When these facts are present, courts often approve similarly sized and structured leadership. For

21 instance, in Volkswagen, Judge Breyer appointed 22 individuals and their law firms to a steering

22 committee, specifically noting that “the Court believes this is an appropriate number given the

23 amount of work this litigation may entail and the need for an expeditious resolution of this matter.”

24 See Pretrial Order No. 7 [ECF No. 1084]. Judge Breyer also approved approximately 100 additional

25 law firms over the course of the Volkswagen litigation. See Pretrial Order No. 11 [ECF No. 1254].

26 In In re Digitek Products Liability Litigation, No. 2:08-md-01968 (S.D. W. Va.), the court appointed

27 a three-firm co-lead counsel and steering committee of 19 individuals and their law firms. See id.,

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy                 13
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
          Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 24 of 28




 1 Pretrial Order No. 4, dated Nov. 5, 2008 [ECF No. 51-1]. The court later added three more

 2 individuals and their law firms to the steering committee (with one resignation), together comprising

 3 24 individuals and their respective law firms. See id., Pretrial Order No. 23, dated May 29, 2009

 4 [ECF No. 129]. And, in In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,

 5 on April 20, 2010, No. 2:10-md-02179-CJB-SS (E.D. La.), the court appointed a 19 member

 6 plaintiffs’ steering committee. See id., Pretrial Order No. 8, dated Oct. 8, 2010 [ECF No. 506]. Given

 7 the size and scope of this litigation, the structure brought forth by Plaintiffs is therefore

 8 commensurate to the needs of the case.

 9          Finally, where the majority of plaintiffs’ counsel agree to a leadership structure, courts

10 generally approve the structure based on the concept of “private ordering.” Manual § 21.272; see In

11 re Lenovo Adware Litig., No. 15-md-02624, 2015 WL 10890657, at *2 (N.D. Cal. July 27, 2015)

12 (finding that support of majority of plaintiffs and counsel is “indicative of their ability to work

13 cooperatively on behalf” of the plaintiffs). As long as the proposal for leadership is fair, proposes

14 qualified class counsel, and has opportunities for representation for all firms, then the efforts of

15 plaintiffs’ counsel to coordinate amongst themselves is something that is to be encouraged and given

16 significant deference. Manual § 10.22.

17 IV.      CONCLUSION

18          For the reasons indicated, the Court should grant consolidation and/or coordination of the

19 actions. Moreover, the Court should appoint Proposed Lead Counsel and the proposed Executive

20 Committee. Proposed Lead Counsel has demonstrated that it is best equipped to serve as interim co-

21 lead counsel in this litigation, with the assistance and knowledge provided by the members of the

22 proposed Executive Committee. The firms have demonstrated the best understanding of the relevant

23 factual and legal issues presented in these cases and have the resources and experience to see them

24 through to a successful and efficient resolution.

25

26

27

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy              14
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
        Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 25 of 28




 1                                           Respectfully submitted,

 2 Dated: February 12, 2021                  COTCHETT, PITRE & McCARTHY, LLP

 3

 4                                           By:     /s/ Brian Danitz
                                                   BRIAN DANITZ
 5

 6                                                 Attorneys for Plaintiff Jennifer Yick
                                                   and the Proposed Class
 7

 8 Dated: February 12, 2021                  ALTSHULER BERZON, LLP

 9

10
                                             By:     /s/ Michael Rubin
11                                                 MICHAEL RUBIN

12                                                 Attorneys for Plaintiffs Roland Oosthuizen,
                                                   Rosemary Mathews and the Proposed Class
13

14
                                                   Adam McNeile
15                                                 Kristin Kemnitzer
                                                   KEMNITZER, BARRON, & KRIEG, LLP
16                                                 42 Miller Avenue, 3rd Floor
                                                   Mill Valley, CA 94941
17                                                 Telephone: (415) 632-1900
                                                   Facsimile: (415) 632-1901
18

19                                                 David S. Casey, Jr.
                                                   Gayle M. Blatt
20                                                 Jeremy Robinson
                                                   P. Camille Guerra
21                                                 Catherin M. McBain
22                                                 CASEY GERRY SCHENK FRANCAVILLA
                                                   BLATT & PENFIELD, LLP
23                                                 110 Laurel Street
                                                   San Diego, CA 92101
24                                                 Telephone: (619) 238-1811
                                                   Facsimile: (619) 544-9232
25

26

27

28
      Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy         15
     and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                  Case No. 3:21-CV-00376-VC
        Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 26 of 28




 1                                                Jean S. Martin
                                                  MORGAN & MORGAN
 2                                                201 N. Franklin Street, 7th Floor
                                                  Tampa, FL 33602
 3
                                                  Telephone: (813) 223-5505
 4
                                                  Natasha N. Serino
 5                                                Shannon F. Nocon
                                                  SCHACK LAW GROUP
 6                                                16870 West Bernardo Drive, Suite 400
                                                  San Diego, CA 92127
 7
                                                  Telephone: (858) 485-6535
 8                                                Facsimile: (858) 485-0608

 9                                                Francis A. Bottini, Jr.
                                                  Anne B. Beste
10                                                Albert Y. Chang
11                                                Yury A. Kolesnikov
                                                  BOTTINI & BOTTINI, INC.
12                                                7817 Ivanhoe Avenue, Suite 102
                                                  La Jolla, CA 92037
13                                                Telephone: (858) 914-2001
                                                  Facsimile: (858) 914-2002
14

15                                                P. Terry Anderlini
                                                  Joseph M. Goethals
16                                                Jackson D. Morgus
                                                  ANDERLINI & McSWEENEY, LLP
17                                                66 Bovet Road, Suite 285
                                                  San Mateo, CA 94402
18
                                                  Telephone: (650) 212-0001
19                                                Facsimile: (650) 212-0081

20                                                Thomas E. Fraysse
                                                  Maisie C. Sokolove
21                                                Amanda M. Plowman
                                                  KNOX RICKSEN, LLP
22
                                                  2033 N. Main Street, Suite 340
23                                                Walnut Creek, CA 94596
                                                  Telephone: (925) 433-2500
24                                                Facsimile: (925) 433-2505

25

26

27

28
      Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy   16
     and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                  Case No. 3:21-CV-00376-VC
        Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 27 of 28




 1                                                Mary E. Alexander
                                                  Brendan D.S. Way
 2                                                Arin R. Scapa
                                                  Catalina S. Munoz
 3
                                                  MARY ALEXANDER & ASSOCIATES, P.C.
 4                                                44 Montgomery Street, Suite 1303
                                                  San Francisco, CA 94104
 5                                                Telephone: (415) 433-4440
                                                  Facsimile: (415) 433-5440
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy   17
     and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                  Case No. 3:21-CV-00376-VC
         Case 3:21-cv-00376-VC Document 34 Filed 02/12/21 Page 28 of 28




 1                           ATTESTATION OF E-FILED SIGNATURE

 2         I, Brian Danitz, am the ECF user whose identification and password are being used to file

 3 this NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND

 4 AUTHORITIES IN SUPPORT OF JOINT MOTION TO:                     (1) CONSOLIDATE RELATED

 5 ACTIONS; (2) APPOINT COTCHETT, PITRE & MCCARTHY, LLP AND ALTSHULER

 6 BERZON LLP AS INTERIM CO-LEAD COUNSEL, AND PROPOSED EXECUTIVE

 7 COMMITTEE. Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all other signatories to

 8 this document concurred in its filing.

 9

10                                                    /s/ Brian Danitz
                                                      BRIAN DANITZ
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Joint Motion to Consolidate Related Actions and Appoint Cotchett, Pitre & McCarthy         18
      and Altshuler Berzon as Interim Co-Lead Counsel, and Proposed Executive Committee;
                                   Case No. 3:21-CV-00376-VC
